FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANIBAL MARTINEZ-VASQUEZ,                         No. 12-72141

               Petitioner,                       Agency No. A098-950-722

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Anibal Martinez-Vasquez, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Hu v. Holder, 652 F.3d 1011, 1016 (9th

Cir. 2011). We deny in part and we grant in part the petition for review, and we

remand.

      The record does not compel the conclusion that Martinez-Vasquez

established changed or extraordinary circumstances to excuse his untimely asylum

application. See 8 C.F.R. §§ 1208.4(a)(4),(5); see also Ramadan v. Gonzalez, 479
F.3d 646, 656-58 (9th Cir. 2007) (per curiam). Thus, we deny Martinez-Vasquez’s

petition as to his asylum claim.

      Substantial evidence supports the agency’s denial of CAT relief because

Martinez-Vasquez failed to show it is more likely than not he will be tortured with

the consent or acquiescence of the Salvadoran government if returned to El

Salvador. See Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014).

Thus, Martinez-Vasquez’s CAT claim also fails.

      In denying Martinez-Vasquez’s withholding of removal claim, however, the

BIA found Martinez-Vasquez failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the BIA issued its decision in

this case it did not have the benefit of this court’s decisions in Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d
2                                    12-72141
1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014) and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Martinez-

Vasquez’s withholding of removal claim to determine the impact, if any, of these

decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                 12-72141